The opinion of the court was delivered by
Bennett, J.
The only question in this case is one of jurisdiction. We have no doubt a justice of the peace had original jurisdiction. The ad damnum did not exceed one hundred dollars. "With some few exceptions, a justice of the peace has jurisdiction in all civil causes where the debt or other matter in demand does not exceed one hundred dollrs. In actions on note and on book, the statute has defined what shall constitute the matter in demand, and in the latter case, it is the debtor side of the plaintiffs’ book.
Though in the present case the plaintiffs might have recovered their claim in an action on book, yet this action is assumpsit, and it is well settled that, in the general action of assumpsit, the sum demanded in the declaration, that is, the ad damnum, is apparently the matter in demand, as regulating the jurisdiction of the courts. In Stevens v. Howe, 6 Vt. 572, the plaintiff declared in assumpsit in several counts, and in each he declared upon an indebtedness of $100; and the specifications showed a claim of over $100, but the credit reduced it under $100; and it was held that a justice had jurisdiction, the ad damnum being $100.
That case is a full authority for this case.
Judgment affirmed.